Exhibit 10.3

 

Execution Copy

 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

This Amended and Restated Master Lease Agreement (this “Agreement”), dated as of
June 30, 2017, is made between Generate Plug Power SLB  1, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Lessor”), and Proton GCI SPV I LLC, Delaware limited liability company (the
“Lessee”).  Lessor and Lessee are referred to in this Agreement individually as
a “Party” and, collectively, as the “Parties”.  Capitalized terms used but not
defined herein shall have the meaning set forth for such terms in the Master
Purchase Agreement, dated as of June 3, 2016, between the Lessor (as successor
to Generate Capital, Inc. (“Generate”)) and Plug Power Inc. (“Plug Power”) (the
“Master Purchase Agreement”).

 

WHEREAS, Generate and Plug Power entered into that certain Master Lease
Agreement, dated as of June 3, 2016 (the “Original Agreement”);

 

WHEREAS, pursuant to a Bill of Sale and Assignment and Assumption Agreement,
dated as of December 12, 2016, Generate sold, assigned, transferred and conveyed
to Lessor all of Generate’s right, title and interest in and to the Master
Purchase Agreement, the Original Agreement and each Lease entered into under the
Original Agreement on or before December 12, 2016 and all Walmart Equipment (as
defined in Section 34)  leased or pledged pursuant to the Original Agreement on
or before December 12, 2016;

 

WHEREAS, Lessor and Plug Power entered into Rental Schedule No. 5 (USPS —
Capital Heights) to the Original Agreement, dated as of March 31, 2017 (the
“USPS Schedule” and, together with the Original Agreement as relates to, and to
the extent of) USPS Schedule, the “USPS Lease”), pursuant to which Lessor leased
to Plug Power the Equipment described therein (the “USPS Equipment”);

 

WHEREAS, Lessor, Plug Power, Lessee and Generate Plug Power SLB  II, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “USPS Lessor”), entered into that certain Bill of Sale (USPS — Capital
Heights) and Assignment and Assumption Agreement, dated as of the date hereof
(the “Omnibus Assignment Agreement”), pursuant to which (i) Plug Power sold,
assigned, transferred and conveyed to the Lessee all of its right, title and
interest in and to each Lease entered into under the Original Agreement other
than the USPS Lease, and Lessee assumed all of the obligations of Plug Power
with respect thereto, (ii) Lessor sold, assigned, transferred and conveyed to
the USPS Lessor all of Lessor’s right, title and interest in and to (A) the USPS
Equipment, (B) the Original Agreement to the extent it related to the USPS
Lease, and (C) the USPS Lease;

 

WHEREAS, pursuant to the Omnibus Assignment Agreement, Lessor and Lessee agreed
to enter into this Agreement in order to amend and restate the Original
Agreement in order to reflect, among other things, (i) the assignment of the
Original Agreement and each Lease (other than the USPS Lease) to the Lessee to
the extent provided therein and (ii) the Parties agreement that this Agreement
will not apply to the USPS Lease or the USPS Equipment, which will be subject to
a separate Amended and Restated Master Lease Agreement entered into between Plug
Power and the USPS Lessor on the date hereof;

 

--------------------------------------------------------------------------------


 

WHEREAS, as collateral security for its obligations under this Agreement and
each Lease, the Lessee has granted a security interest in all of its assets to
Lessor pursuant to a Security Agreement, dated as of the date hereof, between
Lessee and Lessor (the “Lessee Security Agreement”); and

 

WHEREAS, pursuant to a Guaranty and Pledge Agreement, dated as of the date
hereof, between Plug Power and the Lessor (the “Guaranty and Pledge Agreement”),
Plug Power has guaranteed the obligations of the Lessee under this Agreement and
each Lease and has granted to Lessor a security interest in all of the
membership interests of the Lessee owned by Plug Power.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree to amend and restate the Original Agreement as
it relates to all Leases thereunder, other than the USPS Lease as follows:

 

1.                                      LEASE. Lessor agrees to lease to Lessee
and Lessee agrees to lease from Lessor certain fuel cell equipment (the
“Equipment”) as further described in one or more schedules to this Agreement,
each in the form attached hereto as Exhibit A (each such schedule a “Schedule”,
and, together with this Agreement, a separate “Lease”).  Lessee hereby agrees
that its execution and delivery of a Schedule shall, without further act,
irrevocably constitute acceptance by the Lessee of the Equipment described in
such Schedule for all purposes of this Agreement and the applicable Lease. The
terms of this Agreement and the applicable Schedule shall control and be
effective as to each Lease, unless expressly amended or modified in writing. 
Equipment shall be installed and placed in service at various locations as
indicated in each Lease (each such location, a “Site”).  Lessor and Lessee
ratify and confirm the execution and delivery of Rental Schedule No. 1
(Arcadia), dated as of June 21, 2016 (together with this Agreement, the “Arcadia
Lease”), Rental Schedule No. 2 (Winter Haven), dated as of June 23, 2016
(together with this Agreement, the “Winter Haven Lease”), Rental Schedule No. 3
(Mebane), dated as of June 23, 2016  (together with this Agreement, the “Mebane
Lease”), and Rental Schedule No. 4 (London), dated as of September 8, 2016 
(together with this Agreement, the “London Lease” and, together with the Arcadia
Lease, the Winter Haven Lease and the Mebane Lease, the “Walmart Leases”), each
of which constitute a Schedule hereunder and, together with this Agreement, a
separate Lease for the Equipment described therein (such Equipment, together
with any other equipment pledged to the Lessor pursuant to the Lessee Security
Agreement which is subject to the Walmart PPA (as defined in Section 34), the
“Walmart Equipment”).  Lessor and Lessee acknowledge and confirm that this
Agreement does not apply to the USPS Equipment or the USPS Lease and that the
USPS Equipment shall not constitute Equipment hereunder and the USPS Lease shall
not constitute a Lease hereunder.

 

2.                                      TERM AND RENT. The initial term
(“Initial Term”) for each Lease shall be for the period specified in the related
Schedule, and Lessee shall pay Lessor the Rent specified in such Schedule
throughout the Initial Term for the use of the Equipment.  To the extent
applicable, each Schedule will also include schedules showing the allocation of
Rent for federal income tax purposes among Rent payment periods, any portion of
the Rent that results in a

 

2

--------------------------------------------------------------------------------


 

section 467 loan, the amortizing section 467 loan balance and the amount of
interest in each rental period that the Lessor is considered to pay the Lessee
on any such loan.  In no event shall any section 467 loan, section 467 interest
or allocated Rent be separately payable (including upon any termination of a
Lease, and regardless of whether or not Termination Value is payable in
connection with such termination), it being agreed and understood that these
items represent characterizations for federal income tax purposes only.  The
Initial Term and Rent with respect to each item of Equipment shall commence on,
and Lessee will be obligated to pay Rent from, the Rental Commencement Date. 
For purposes of this Agreement, the term “Rent” shall mean and include all
amounts payable by Lessee to Lessor for the lease of the Equipment.  As used in
this Agreement, the term “Lease Term” means the Initial Term plus any Renewal
Terms (as defined in Section 15).  All Rent payable under each Lease shall be
paid to the account of Lessor in U.S. dollar same day funds to the account of
the Lessor at Wells Fargo Bank, N.A., 420 Montgomery Street, San Francisco, CA
94104, Account # [REDACTED], ABA Routing # [REDACTED], Swift # [REDACTED]. 
Lessee shall deliver to each counterparty to any Assigned Agreement (as defined
in the Lessee Security Agreement) pursuant to which the Lessee is entitled to
receive any payments for the use or operation of the Walmart Equipment or for
the energy generated thereby an irrevocable payment instruction executed by the
Lessor and acknowledged by the Lessee, directing such counterparty to make all
payments required to be made by such counterparty pursuant to such Assigned
Agreement to the account of the Lessee at M&T Bank, 327 Great Oaks, Blvd,
Albany, NY 12203, Account #[REDACTED], ABA # [REDACTED], Swift # [REDACTED] (or
such other account as Lessor shall notify to Lessee in writing).

 

3.                                      LATE CHARGES.  If any Rent or other
amount due hereunder is not paid within ten (10) days after the due date
thereof, Lessor shall have the right to receive and collect, and Lessee agrees
to pay, in addition to such unpaid Rent or other amount due hereunder, an amount
equal to 1.5% of such unpaid Rent or other amount due hereunder for each month
or part thereof that such Rent or other amount due hereunder remains unpaid.

 

4.                                      DISCLAIMER OF WARRANTIES.  Lessee
acknowledges that Lessor is not the manufacturer of the Equipment, nor
manufacturer’s agent, and Lessee agrees that as between Lessor and Lessee, the
Equipment leased hereunder is of a design, size, fitness and capacity selected
by Lessee and that Lessee is satisfied that the same is suitable and fit for its
intended purpose.  LESSEE FURTHER ACKNOWLEDGES THAT THE EQUIPMENT IS LEASED
UNDER THIS AGREEMENT AND EACH LEASE ON AN ‘AS-IS,’ ‘WHERE IS’ BASIS AND THAT
LESSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY OF THE EQUIPMENT, ITS MERCHANTABILITY, OR ITS FITNESS FOR A
PARTICULAR PURPOSE.  LESSOR SHALL NOT BE LIABLE TO LESSEE OR ANY OTHER PERSON
FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING FROM
LESSEE’S USE OF THE EQUIPMENT, ANY DEFECT OR MALFUNCTION OF THE EQUIPMENT, OR
FOR DAMAGES BASED ON STRICT OR ABSOLUTE TORT LIABILITY OR LESSOR’S NEGLIGENCE. 
No defect or unfitness of the Equipment shall relieve Lessee of the obligation
to timely pay Rent, or to perform any other obligation under this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                      ASSIGNMENT OF WARRANTIES. 
Notwithstanding the foregoing, so long as no Default (as defined in Section 19)
has occurred hereunder and is continuing, Lessee shall be entitled to the
benefit of any applicable manufacturer’s warranties received or held by Lessor
or from which Lessor otherwise benefits, and to the extent assignable, Lessor
hereby assigns such warranties to Lessee for the Lease Term for each Lease.  In
the event that any warranty is not assignable to Lessee, Lessor hereby appoints
Lessee as Lessor’s agent and attorney-in-fact with respect to such warranty,
which appointment is coupled with an interest, to assert and enforce, from time
to time, in the name of and for the account of the Lessor and the Lessee, as
their interests may appear, but in all cases at the sole cost and expense of the
Lessee, any such warranty, and so long as no Default shall have occurred and be
continuing, Lessee may retain any recovery from such claim.

 

6.                                      USE, OPERATION AND MAINTENANCE.  Lessee
shall use the Equipment in the manner for which it was designed and intended,
solely for Lessee’s business purposes, substantially in accordance with all
manufacturer manuals and instructions and in compliance with Applicable Law and
each Walmart PPA (as defined in Section 34).  As used herein, “Applicable Law”
means all applicable laws, statutes, regulations, ordinances, orders and other
requirements of any governmental authority (including such requirements
necessary to ensure that the Equipment qualifies for all tax benefits and
environmental attributes, in each case, to the extent available by law to the
owner of the Equipment as of the date of the applicable Lease).  Lessee, at
Lessee’s own cost and expense, shall keep the Equipment in good repair,
condition and working order, ordinary wear and tear excepted, sufficient to
perform according to the requirements of this Agreement and each Walmart PPA,
and shall furnish or otherwise obtain all parts, mechanisms, devices and
servicing required therefore in the ordinary course.  Lessee shall also make, at
Lessee’s own cost and expense, all modifications to the Equipment as are
required from time to time for the Equipment to comply with Applicable Law and
each Walmart PPA, provided no such modifications shall diminish the current or
estimated residual value, utility, function, operation or remaining useful life
of the Equipment (or any portion thereof) or cause the Equipment (or any portion
thereof) to constitute “limited use property” within the meaning of Rev. Proc.
2001-28, 2001-19 I.R.B. 1156 or Rev. Proc. 2001-29, 2001-19 I.R.B. 1160 (or any
successors thereto).  All replacement parts and repairs at any time made to or
placed upon the Equipment shall become the property of Lessor at no cost to
Lessor and with no adjustment to the schedules of any Lease.  Lessee may, with
Lessor’s prior written consent (at no cost to Lessor and with no adjustment to
the schedules of any Lease), which shall not be unreasonably withheld, make such
alterations, modifications or additions to the Equipment as Lessee may deem
desirable in the conduct of its business; provided the same shall not diminish
the current or estimated residual value, utility, function, operation or
remaining useful life of the Equipment (or any portion thereof), cause the loss
of any warranty thereon or any certification necessary for the maintenance
thereof, or cause the Equipment (or any portion thereof) to constitute “limited
use property” within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 or
Rev. Proc. 2001-29, 2001-19 I.R.B. 1160 (or any successors thereto).  All such
alterations, modifications or additions to the Equipment shall be readily
removable without causing damage to the Equipment (or any portion thereof). 
Upon return to Lessor of the Equipment as to which such alterations,
modifications or additions have been made, Lessee, if requested to do so by

 

4

--------------------------------------------------------------------------------


 

Lessor, shall remove the same and restore the Equipment to its original
condition, ordinary wear and tear excepted, and, if not so removed, title
thereto shall automatically vest in Lessor (at no cost to Lessor).  Lessor
acknowledges that any data files or software developed or installed by Lessee
which is resident or otherwise installed on the Equipment shall be and remain
the property of Lessee; provided, however, that the Lessor shall have no
obligation or responsibility to remove or return same to Lessee.

 

7.                                      NET LEASE.  Each Lease is a “triple net
lease”, and Lessee’s obligation to pay all Rent and other amounts due and owing
under each Lease is absolute and unconditional and shall not be terminated,
extinguished, diminished, setoff or otherwise impaired by any circumstance
whatsoever, including by (a) any claim, setoff, counterclaim, defense or other
right which Lessee may have against Lessor or any affiliate of Lessor; (b) any
defect in the title, condition, design, operation, merchantability or fitness
for use of the Equipment, or any eviction of the Equipment by paramount title or
otherwise from the Site, or any unavailability of access to the Equipment at the
Site; (c) any loss, theft or destruction of, or damage to, the Equipment or any
portion thereof or interruption or cessation in the use or possession thereof or
any part thereof for any reason whatsoever and of whatever duration; (d) the
condemnation, requisitioning, expropriation, seizure or other taking of title to
or use of the Equipment or the Site by any governmental entity or otherwise;
(e) any ineligibility of the Equipment or any portion thereof for any particular
use, whether or not due to any failure of Lessee to comply with any Applicable
Law; (f) any event of “force majeure” or any frustration of purpose; (g) any
insolvency, bankruptcy, reorganization or similar proceeding by or against
Lessee; (h) any termination of a Walmart PPA or the failure of any Walmart PPA
to be in full force and effect; or (i) any defect in the title to, or the
existence of any lien with respect to, the Equipment, it being the intention of
the Parties hereto that all Rent and other amounts payable under this Agreement
shall continue to be payable in the manner and at times provided for herein.  If
for any reason whatsoever this Agreement is terminated in whole or in part by
operation of law or otherwise, Lessee nonetheless agrees, to the extent
permitted by Applicable Law, to pay to Lessor an amount equal to each
installment of Rent and all other amounts due and owing hereunder, at the time
such payment would have become due and payable in accordance with the terms
hereof had this Agreement not been so terminated.

 

8.                                      NO LIENS; REMOVAL; ABANDONMENT; QUIET
ENJOYMENT.  Lessee shall keep the Equipment (and each item thereof) and each
Walmart PPA and all other collateral assigned to Lessor as security for Lessee’s
obligations under each Lease free and clear from all liens, charges,
encumbrances, legal process and claims other than Permitted Liens.  Lessee shall
promptly notify Lessor of the imposition of any lien (other than Permitted
Liens) of which the Lessee becomes aware and shall promptly use commercially
reasonable efforts, at Lessee’s own cost and expense, to fully discharge and
release any such lien.  Lessee shall not move the Equipment from the location
specified in the Lease therefor without the prior written consent of Lessor. 
Lessee agrees not to waive its right to use and possess the Equipment in favor
of any party other than Lessor and further agrees not to abandon the Equipment
to any party other than Lessor.  So long as Lessee faithfully performs and meets
each and every term and condition to be performed or met by Lessee under this
Agreement, Lessee’s quiet and peaceful

 

5

--------------------------------------------------------------------------------


 

possession and use of the Equipment will not be disturbed by Lessor or anyone
claiming by, through or on behalf of Lessor.

 

9.                                      TITLE.  (a) Lessor and Lessee agree that
the Equipment is and at all times shall remain the sole and exclusive personal
property of Lessor (subject to Section 25), and Lessee covenants that it will at
all times treat the Equipment as such and that no part of the Equipment shall be
considered or treated as a fixture.  No right, title or interest in the
Equipment shall pass to Lessee other than the right to maintain possession and
use of the Equipment for the Lease Term, conditioned upon Lessee’s compliance
with the terms and conditions of this Agreement.  If requested by Lessor, Lessee
shall affix to or place on the Equipment, at Lessor’s expense, plates or
markings indicating Lessor’s ownership.

 

(b)                                 The Parties agree that each Lease will be a
“true lease,” and the Lessor will be treated as owner of the Equipment and
Lessee will be treated as lessee and, accordingly, the Parties agree that the
Lessor will be entitled to claim any and all benefits available to an owner of
the Equipment, including (i) all Tax Benefits (as defined in Section 18), and
(ii) all rights and interests in and to any environmental attributes associated
with the energy output from the Equipment that, as a matter of law, belong to
the owner rather than the user of the Equipment (all such attributes in this
clause (ii), specifically excluding any Tax Benefits, the “Environmental
Attributes”).  Lessor hereby assigns to Lessee, solely for the duration of the
Lease Term, all of its rights and interests in and to any and all Environmental
Attributes currently available by law to an owner of the Equipment as of the
date hereof.  For the avoidance of doubt, Lessor does not assign to Lessee any
Environmental Attributes that, due to any future change in law, may become
available to an owner of the Equipment (including, but not limited to, any
carbon credits).  In the event that this Agreement or any Lease is deemed to be
a lease intended for security, Lessee hereby grants Lessor a purchase money
security interest in the Equipment (including any replacements, substitutions,
additions, attachments and proceeds).

 

10.                               TAXES.  Lessee shall promptly reimburse
Lessor, or shall pay directly if so requested by Lessor, as additional Rent, all
taxes, charges and fees (including any interest, additions to tax and penalties)
that may now or hereafter be imposed or levied by any governmental body or
agency upon or in connection with the purchase, ownership, control, lease,
sublease, possession, manufacture, design, use, testing, repair, alteration,
condition or location of the Equipment or otherwise in connection with the
transactions contemplated by this Agreement or any Lease, including, without
limitation, sales, use, property (real or personal and tangible or intangible),
value added or other transfer taxes on (i) the initial sale of Equipment to
Lessor, (ii) the Rents, (iii) the sale of power to, or the use of the Equipment
by, Walmart under the Walmart PPAs (as defined in Section 34), or otherwise with
respect to any Assigned Agreement (as defined in the Lessee Security Agreement),
(iv) any payment of Termination Value, and (v) upon any exercise of the Purchase
Option, but excluding for purposes of this Section 10 any and all taxes, charges
and fees (including any interest, additions to tax and penalties) (A) on or
measured by the net income of Lessor, but excluding taxes that are in the nature
of sales, use, property (real or personal and tangible or intangible), value
added or other transfer taxes, (B) resulting from Lessor’s negligence, or
(C) resulting from or arising out of any failure on the part of Lessor to

 

6

--------------------------------------------------------------------------------


 

file any tax returns or pay any taxes owing on a timely basis or any errors or
omissions on Lessor’s tax returns unless the Lessee is responsible under this
Agreement for filing the returns, Lessee has not provided information requested
by Lessor that is necessary to file such tax returns or Lessor’s failure to file
any tax returns or any errors or omissions on such tax returns is attributable
to Lessee’s fraud, negligence or misrepresentation.  Lessee shall file, in a
timely manner and in the name of the Lessor as owner, any personal property tax
returns relating to the Equipment that are required to be filed covering periods
during the Lease Term, pay the amounts shown on the returns and provide copies
of such returns and proof of payment to the Lessor.  Failure of Lessee to pay
promptly amounts due hereunder shall be treated the same as failure to pay any
installment of Rent pursuant to Section 3.  If Lessee is requested by Lessor to
file any other returns or remit payments directly to any governmental body or
agency, Lessee shall timely file such returns and remit such payments and shall
provide proof of said timely filing or payment to Lessor.

 

11.                               RENT PREPAYMENT.  As a condition precedent to
entering into each Lease, Lessee shall have caused to be paid to Lessor, as a
prepayment of Rent for the Equipment to be leased under such Lease, the sum of
twenty (20)% of the Purchase Price or such other amount as provided in the
Schedule.

 

12.                               LOSS OF OR DAMAGE TO EQUIPMENT.  Lessee hereby
assumes and shall bear the risk of loss for destruction of or damage to the
Equipment from any and every cause whatsoever, whether or not insured, until the
Equipment is returned to Lessor.  No such loss or damage shall impair any
obligation of Lessee under this Agreement, which shall continue in full force
and effect.  In event of damage to or theft, loss or destruction of the
Equipment (or any item thereof), Lessee shall promptly notify Lessor in writing
of such fact and of all details with respect thereto, and shall, within thirty
(30) days of such event, at Lessee’s option, (a) at Lessee’s expense, place the
same in good repair, condition and working order, (b) at Lessee’s expense,
dispose of any Equipment in accordance with Applicable Law, replace such
Equipment (or any item thereof) with equipment of equivalent or superior
manufacture, make, model and features, unless this option is expressly
prohibited in the Lease related to such Equipment, in good repair, condition and
working order and with at least the value, expected end-of-term residual value,
function and remaining useful life as the Equipment being replaced, assuming
such Equipment being replaced had been maintained in accordance with the
provisions of the Lease, and Lessee shall transfer clear title to such
replacement property to Lessor whereupon such property shall be subject to the
Lease and the applicable other Lease Documents and be deemed Equipment for
purposes hereof and thereof, or (c) pay Lessor an amount equal to the sum of
(i) all Rent accrued but unpaid to the date of such payment, plus (ii) the
“Termination Value” of the Equipment as set forth in the applicable Lease (the
“Termination Value”), whereupon such Lease shall terminate, subject to
Section 22, solely with respect to the Equipment (or any item thereof) for which
such payment is received by Lessor.  Any insurance proceeds received with
respect to the Equipment (or any item thereof) shall be applied, in the event
option (c) is elected, in reduction of the then unpaid obligations, including
the Termination Value, of Lessee to Lessor, if not already paid by Lessee, or,
if already paid by Lessee, to reimburse Lessee for such payment, or, in the
event option (a) or (b) is elected, to reimburse Lessee for the costs of
repairing, restoring or replacing the Equipment (or any item thereof) upon
receipt by Lessor of evidence, satisfactory to Lessor,

 

7

--------------------------------------------------------------------------------


 

that such repair, restoration or replacement has been completed, and an invoice
has been provided therefor.

 

13.                               INSURANCE.  (a) Lessee shall keep the
Equipment insured against theft and all risks of loss or damage, subject to
policy limitations or exclusions reasonably acceptable to Lessor, from every
cause whatsoever for an amount equal to the higher of the replacement value of
the Equipment and the Termination Value of the Equipment and shall carry general
liability insurance, both for personal injury and property damage, and Lessee
shall be liable for all deductible portions of all required insurance.  All such
insurance shall be maintained with insurance companies rated A-X or better by
Best’s Insurance Guide and Key Ratings (or an equivalent rating by another
nationally recognized insurance rating agency of similar standing if Best’s
Insurance Guide and Key Ratings shall no longer be published) or with other
insurance companies of recognized responsibility satisfactory to Lessor.  All
insurance for theft, loss or damage shall provide that losses, if any, shall be
payable to Lessor, and all such liability insurance shall name Lessor (or
Lessor’s assignee as appropriate) as additional insured and shall be endorsed to
state that it shall be primary insurance as to Lessor. Lessee shall pay the
premiums therefor and deliver to Lessor a certificate of insurance or other
evidence satisfactory to Lessor that such insurance coverage is in effect;
provided, however, that Lessor shall be under no duty either to ascertain the
existence of or to examine such insurance policies or to advise Lessee in the
event such insurance coverage shall not comply with the requirements hereof. 
Each insurer shall agree by endorsement upon the policy or policies issued by it
or by independent instrument furnished to Lessor, that it will give Lessor at
least ten (10) days’ prior written notice of cancellation of the policy for
nonpayment of premiums and at least thirty (30) days’ prior written notice for
alteration or cancellation due to any other reason or for non-renewal of the
policy.  The proceeds of such insurance payable as a result of loss of or damage
to the Equipment shall be applied as set forth in Section 12.

 

(b)                                 If Lessee fails to obtain insurance or
provide evidence thereof to Lessor, Lessee agrees that Lessor may, but shall not
be obligated to, obtain such insurance on Lessee’s behalf and charge Lessee for
all costs and expenses associated therewith.  Without limiting the forgoing,
Lessee specifically agrees that if Lessor obtains insurance on Lessee’s behalf,
Lessee will be required to pay a monthly insurance charge.  The insurance charge
will include reimbursement for premiums advanced to the insurer, finance charges
(which will typically be at a rate higher than the rate used to determine the
Rent), billing and tracking fees, administrative expenses and other related
fees.  Lessor shall receive a portion of the insurance charges, which may
include a profit from such finance charges, billing, tracking, administrative
and other charges.

 

Except as provided in the immediately preceding paragraph, any other insurance
obtained by or available to Lessor shall be secondary insurance, and Lessor
shall be solely liable for all costs associated therewith.

 

14.                               END OF LEASE TERM OPTIONS.  Not later than
ninety (90) days prior to the expiration of the Initial Term or any Renewal Term
(as defined below) of a Lease, Lessee shall

 

8

--------------------------------------------------------------------------------


 

notify the Lessor in writing whether it intends at the expiration of such term
to (a) renew the Lease in accordance with Section 15 of this Agreement (the
“Renewal Option”), (b) purchase the Equipment in accordance with Section 16 of
this Agreement (the “Purchase Option”), or (c) return the Equipment to Lessor
(the “Return Option”); provided that Lessee may only exercise the Renewal Option
or the Purchase Option so long as no Default under this Agreement has occurred
and is then continuing.  If Lessee does not provide this notice at the end of
the Initial Term or any Renewal Term, then the Initial Term or Renewal Term (as
applicable) shall be automatically extended on a month-to-month basis at the
monthly rental rate equal to the final Rent payment due immediately prior to the
end of such Initial Term or Renewal Term and such month-to-month renewal term
(the “Month-to-Month Renewal Term”) shall be terminable by Lessee or Lessor by
giving the other party not less than ninety (90) days prior written notice (the
“Month-to-Month Renewal Term Termination Notice”).  If such Month-to-Month
Renewal Term Termination Notice is given by either party, the Lessee shall be
deemed to have elected the Return Option at the end of such Month-to-Month
Renewal Term.  If the Equipment is not then in good repair, condition and
working order, ordinary wear and tear excepted, or has not been maintained in
accordance with Section 6 hereof, Lessee shall promptly reimburse Lessor for all
reasonable costs incurred to restore the Equipment to such condition.  If, at
the end of the Lease Term, Lessee has elected the Return Option and any Walmart
PPA with respect to the relevant Equipment is no longer in full force and
effect, then Lessee shall, within sixty (60) days of the end of the Lease Term,
at Lessee’s expense, (i) reimburse Lessor for the costs to restore the Equipment
as provided above and (ii) remove all of the Equipment from the relevant Site,
repair any damage to the relevant location caused by such removal so the Site is
restored to its original condition at the time the Equipment was installed, pack
the Equipment into appropriate shipping containers, insure the shipment for the
fair market value of the Equipment at such time, and cause the Equipment to be
delivered to such location within the United States as Lessor may specify. If,
at the end of the Lease Term, Lessee has elected the Return Option and any
Walmart PPA with respect to the relevant Equipment is in full force and effect,
then Lessee shall assign such Walmart PPA to Lessor or Lessor’s designee.

 

15.                               LEASE RENEWAL.  (a) If Lessee elects, or is
deemed to elect, the Renewal Option for a Lease, then such Lease (with respect
to all, but not less than all, of the Equipment under such Lease) shall be
extended for a term of not less than twelve (12) months and not more than the
lesser of (i) the renewal term of the applicable Walmart PPA and
(ii) seventy-two (72) months, or such other term or terms as Lessor may approve
in its sole discretion (each such term, a “Renewal Term”), commencing on the day
following the last day of the Initial Term or the prior Renewal Term, as
applicable.  Rent payable during any Renewal Term shall be the Fair Market
Rental Value for the Equipment as determined below.  The commencement of any
Renewal Term is conditioned upon Walmart renewing the terms of the applicable
Walmart PPA and upon mutually agreeable Lease terms between Lessor and Lessee.

 

(b)                                 The Fair Market Rental Value (as defined
below) of the Equipment, as of the commencement of any Renewal Term, shall be
determined by agreement of Lessor and Lessee within sixty (60) days after
receipt by Lessor of the irrevocable notice from the Lessee of its election to
renew the Lease, or, if they shall fail to agree within such sixty (60) day
period, shall

 

9

--------------------------------------------------------------------------------


 

be determined by a qualified appraiser appointed by Lessor and Lessee or, if
they cannot agree on an appraiser, then by a panel of three (3) appraisers with
one each chosen by Lessor and Lessee and the third appraiser appointed by the
first two appraisers (the “Appraisal Procedure”), with the fair market rental
value as determined by the third appraiser to be binding and conclusive on the
Parties as the “Fair Market Rental Value” for purposes of the Lease.  The Rent
payable during the Renewal Term shall be equal to the average of the Rent
payable during the twelve (12) month period immediately preceding the Renewal
Term until the Fair Market Rental Value is determined, at which time the prior
Rent payments shall be adjusted to take into account such determination.

 

(c)                                  The amounts that are payable during any
Renewal Term as Termination Value shall be determined on the basis of the fair
market sales value of the Equipment as of the commencement of such Renewal Term
and shall be set forth in a schedule to be mutually agreed by Lessor and Lessee
prior to the commencement of such Renewal Term.  If Lessor and Lessee cannot
agree on the fair market sales value, such amount shall be determined by the
Appraisal Procedure, and the fees and expenses of the appraiser or panel of
appraisers shall be shared equally by Lessor and Lessee.

 

16.                               PURCHASE OPTION.  (a) If Lessee elects the
Purchase Option in accordance with Section 14 of this Agreement with respect to
a Lease, Lessee shall purchase all but not less than all of the Equipment
described in such Lease from Lessor for an amount equal to the then fair market
value of the Equipment as agreed by Lessee and Lessor, or if they shall fail to
agree, as determined by the Appraisal Procedure (such amount, the “Lessee
Purchase Option Amount”).  The Purchase Option shall be consummated as of the
close of business on the closing date set forth in Lessee’s notice or on such
other date the Parties may otherwise agree (the “Lessee Purchase Date”).

 

(b)                                 If Lessee elects to exercise the Purchase
Option, then on the Lessee Purchase Date, Lessee shall pay to Lessor (i) the
Lessee Purchase Option Amount and all sales, use, value added and other taxes
required to be indemnified by the Lessee pursuant to Section 10 plus (ii) any
unpaid Rent and any other outstanding amount due under this Agreement and the
applicable Lease on or before such date.

 

(c)                                  Upon payment of all sums specified in this
Section 16, the applicable Lease shall terminate and, at the request of Lessee,
Lessor shall transfer its rights in the Equipment to the Lessee on an “as is,”
“where is” basis without representation or warranty.

 

17.                               LESSEE INDEMNITY.  Lessee assumes liability
for and shall indemnify, save, and hold harmless Lessor and Lessor’s officers,
directors, employees, agents and assignees from and against any and all third
party claims, actions, suits or proceedings of any kind and nature whatsoever,
including all damages, liabilities, penalties, costs, expenses and reasonable
consultant and legal fees (hereinafter “Claim(s)”) based on, arising out of,
connected with or resulting from the Equipment, Lessee’s obligations under this
Agreement, or Lessee’s possession, use or operation of the Equipment including,
without limitation, Claims relating to ownership, use, possession or disposal of
the Equipment, Claims arising in contract or tort

 

10

--------------------------------------------------------------------------------


 

(including negligence, strict liability or otherwise), Claims arising out of
latent defects of the Equipment (regardless of whether the same are discoverable
by Lessor or Lessee), Claims arising out of or relating to the violation of
applicable law, including environmental law, or the existence or release of
hazardous materials at the site where the Equipment is located, or Claims
arising out of any trademark, patent or copyright infringement, but excluding
(a) any Claims that accrue in respect of circumstances that occur after Lessor
has taken possession of the Equipment after termination of this Agreement,
provided that such Claims do not relate to Lessee’s use, possession or operation
of the Equipment, (b) any Claims that result from the gross negligence or
willful misconduct of Lessor, and (c) Claims for Taxes (it being agreed that
Lessee’s indemnification obligations with respect to Taxes are set forth in
Sections 10 and 18).  If any Claim is made against Lessee or Lessor, the Party
receiving notice of such Claim shall promptly notify the other, but the failure
of such person receiving notice to notify the other shall not relieve Lessee of
any obligation hereunder. If so provided in the applicable Schedule, the
aggregate liability of the Lessee pursuant to this Section 17, Section 10 and
Section 18 with respect to the related Lease, shall be capped at the amount set
forth in such Schedule.

 

18.                               TAX INDEMNITY.

 

(a)                    Lessee acknowledges that the Rent in each Lease has been
calculated on the assumption that the Lessor will be the owner of the Equipment
for federal, state and local income tax purposes on the date it acquires the
Equipment pursuant to the Master Purchase Agreement, that  it will remain the
sole owner after entering into the applicable Lease and that, for federal, state
and local income tax purposes, it will be able to (i) claim an investment tax
credit (for federal income tax purposes) under section 48(a)(3)(iv) of the Code
for 30% of its purchase price for the Equipment on the Lease commencement date,
(ii) depreciate 85% of its purchase price (100% for state and local income tax
purposes) for the Equipment over five (5) years using the 200% declining-balance
method and the half-year convention beginning on the Lease Commencement,
(iii) deduct interest on any section 467 loan as the interest accrues according
to the Rent schedule in the Lease and (iv) amortize transaction expenses
incurred in connection with each Lease over the applicable Lease Term. The
foregoing investment tax credit, depreciation deductions, amortization
deductions and interest deductions are referred to herein as the “Tax Benefits.”
Lessee acknowledges further that the Rent in each Lease has been calculated on
the assumption that Lessor will have to report the Rent as income in the periods
and amounts shown on the Rent schedule to such Lease.

 

(b)                     Lessee represents, warrants and covenants to Lessor the
following: (i) all of the Equipment was originally placed in service by the
Lessee on a date that is no more than three (3) months before the closing on the
purchase of the Equipment by the Lessor and lease back of such Equipment under
this Agreement to the Lessee (the “Original Placed-in-Service Date”),
(ii) during the period beginning on the Original Placed-in-Service Date and
ending on the date of the purchase of the Equipment by the Lessor and lease back
of such Equipment under this Agreement to the Lessee, no person or entity other
than the Lessee has had any ownership interest in the Equipment or any part
thereof, (iii) all of the Equipment was new when it was originally placed in
service by the Lessee, (iv) all of the Equipment will be considered “qualified

 

11

--------------------------------------------------------------------------------


 

fuel cell property” within the meaning of Section 48(c)(1) of the Code and 100%
of the applicable purchase price for the Equipment will qualify for a 30%
investment tax credit under section 48(a)(3)(iv) in the hands of the Lessor,
(v) all of the Equipment qualifies as “5-year property” within the meaning of
Section 168(e)(3)(B)(vi)(I) of the Code, (vi) the Lessor will have a tax basis
for purposes of calculating the investment tax credit equal to its purchase
price for the Equipment, for state and local income tax depreciation purposes
equal to the Equipment’s purchase price, and for federal income tax depreciation
purposes equal to 85% of the Equipment’s purchase price, which takes into
account a reduction in basis equal to 50% of the 30% investment tax credit
amount, (vii) the Equipment will not be considered “tax-exempt use property”
within the meaning of section 168(h) of the Code during the Initial Term or any
Renewal Term other than solely due to the fact that the Lessor (or any member of
the Lessor) is or becomes a tax-exempt entity within the meaning of
section 168(h)(2) of the Code, (viii) the Equipment will not be considered used
by a tax-exempt entity within the meaning of section 50(b)(3) of the Code or
governmental unit or foreign person or entity within the meaning of
section 50(b)(4) of the Code during the Initial Term or any Renewal Term (in
each case, other than as a result of the status of the Lessor or any member of
the Lessor), (ix) as of the applicable Lease commencement date, no portion of
the Equipment is, and at no time during the Initial Term or any Renewal Term
will any portion of the Equipment become, tax-exempt bond financed property
within the meaning of Section 168(g)(5) of the Code or financed with “subsidized
energy financing” within the meaning of Section 48(a)(4) of the Code, other than
as a result of the status of the Lessor or any member of the Lessor or actions
taken by the Lessor, (x) the Equipment will be used solely in the United States,
(xi) the Equipment will not be subject to the alternative depreciation system
under section 168(g) of the Code (assuming no election by Lessor under section
168(g)(1)(E) of the Code), (xii) each of the Walmart PPAs will be treated as a
service contract under Section 7701(e) of the Code and not as a lease for income
tax purposes, (xiii) the Lessee has not claimed and will not claim, or cause to
be claimed, an investment tax credit under section 48(a)(3)(iv) of the Code,
other federal tax credit or a cash grant under Section 1603 of the American
Recovery and Reinvestment Act of 2009, as amended, or any depreciation
deductions under Section 168 of the Code, in each case with respect to the
Equipment or any portion thereof (xiv) on the Lease commencement date applicable
to the Equipment, the Equipment will not require any improvements, modifications
or additions (other than ancillary items of a kind customarily selected and
furnished by lessees of property of the same kind as the Equipment) in order for
the Equipment to be rendered complete for its intended use by the Lessee,
(xv) the Lessee will not take a position for U.S. federal or state income tax
purposes that it is the owner of any portion of the Equipment during the Initial
Term or any Renewal Term or that is inconsistent with any of the tax assumptions
set forth in this Section 18, (xvi) at no time during the period beginning on
the applicable Lease commencement date and ending on the fifth anniversary of
such date (the “Recapture Period”) will the Equipment or any portion thereof be
disposed of or otherwise cease to be (in each case within the meaning of section
50 of the Code) “qualified fuel cell property” within the meaning of
Section 48(c)(1) of the Code, other than as a result of the status of the Lessor
or any member of the Lessor or actions taken by the Lessor, (xvii) none of the
property comprising any part of the Equipment is or will be “limited use
property” within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 or

 

12

--------------------------------------------------------------------------------


 

Rev. Proc. 2001-29, 2001-19 I.R.B. 1160 or any successors thereto, “public
utility property” within the meaning of section 168(f)(2) of the Code or
“imported property” within the meaning of section 168(g)(6) of the Code, and
(xviii) all written information provided by or on behalf of the Lessee to the
Appraiser (as defined in the Master Purchase Agreement) was accurate and
complete in all material respects and remains accurate and complete on the
applicable Lease commencement date.

 

(c)                     Lessee covenants that it has not, and will not at any
time from such delivery through the term of this Agreement, take any action or
omit to take any action (whether or not the same is permitted or required
hereunder) that is inconsistent with the tax assumptions at the start of this
section, that could contribute to loss by Lessor of all or any part of the Tax
Benefits or that could require the Lessor to report Rent as income ahead of the
periods to which the Rent is allocated in the applicable Rent schedule.  Lessee
covenants that it will include in income interest on any section 467 loan as it
accrues in accordance with the applicable Lease schedule. Lessee covenants that
it will provide Lessor promptly upon request any information that Lessor
requires in connection with claiming any Tax Benefits and responding to
questions from the Internal Revenue Service.

 

(d)                     If as a result of any act, omission, breach of warranty
or covenant or misrepresentation by Lessee, the Tax Benefits are lost,
disallowed, eliminated, reduced, delayed, recaptured, compromised or are
otherwise unavailable to Lessor (any of the foregoing being a “Loss”) or the
Lessor is required to report Rent as income ahead of the periods to which the
Rent is allocated in the applicable Rent schedule (an “Inclusion”), then Lessee
will pay the Lessor promptly on demand an amount that will compensate the Lessor
fully for the Loss or Inclusion (including any interest, penalties or additions
to tax) on an after-tax basis. For this purpose, “after-tax basis” means an
amount determined by dividing the amount of the Loss or Inclusion by one minus
the maximum composite federal, state and local corporate income tax rates in
effect at time of payment. Upon payment of the full indemnity amount by Lessee,
the act, omission, breach of warranty or covenant or misrepresentation of Lessee
that caused a Loss will not be deemed a Default hereunder. If requested by
Lessee, Lessor agrees to attempt in good faith to challenge any assertion by the
Internal Revenue Service that will lead to a Loss; provided, however, Lessee has
first paid to Lessor the amount of such Loss and agreed in writing to indemnify
Lessor for all reasonable expenses (including attorneys’ fees), liabilities or
losses that Lessor may incur in the contest. Lessor will have the sole
discretion to determine whether or not to undertake judicial or administrative
proceedings beyond the level of an Internal Revenue Service auditing agent and
to select counsel to handle the contest; provided that if the claim must be paid
before the matter can be heard in court, Lessee will advance the funds necessary
to do so on an interest-free basis. For purposes of this Section 18, the term
“Lessor” shall include the entity or entities, if any, with which Lessor files a
consolidated income tax return.

 

19.                               DEFAULT AND REMEDIES.  (a) Lessee shall be in
default under this Agreement and each Lease if any of the foregoing occur:
(i) Lessee fails to pay Rent or any other payment due and owing under any Lease,
including an tax indemnity set forth in Section 18,

 

13

--------------------------------------------------------------------------------


 

within five (5) days of the due date thereof; (ii) any representation or
warranty made by Lessee herein or in any document delivered to Lessor in
connection herewith shall prove to be false or misleading and the false or
misleading nature of such representation or warranty is not corrected within
thirty (30) days following receipt of written notice thereof from Lessor;
(iii) a breach of the covenant set forth in Section 18(b) or Section 26(c) shall
have occurred; (iv) a Lease fails to be considered a “true lease” for federal
income tax purposes as a result of any act, omission, breach of warranty or
covenant or misrepresentation by Lessee; (v) Lessee dissolves, or assigns its
assets for the benefit of creditors, or enters any bankruptcy or reorganization
proceeding; (vi) (A) any Assigned Agreement (as defined in the Lessee Security
Agreement) has been terminated without the prior written approval of Lessor or
(B) any default has occurred and is continuing under any provision of an
Assigned Agreement and any cure period provided thereunder has terminated
without such default having been cured; (vii) Lessee fails to observe, keep or
perform any other term or condition of this Agreement or any other Lease
Document and such failure continues for thirty (30) days following receipt of
written notice from Lessor; (viii) Lessee undergoes a change in ownership or
control of any type without the prior written approval of Lessor; (ix) Lessor
fails to have a valid and perfected security interest in and security title to
the Collateral (as defined in the Lessee Security Agreement), free and clear of
any Liens other than Permitted Liens and/or (x) any “Event of Default” has
occurred and is continuing under any lease that currently or may hereinafter
exist between Lessor and any affiliate of Lessee  (each of (i) through (x), a
“Default”).

 

(b)                               If a Default shall have occurred and be
continuing, Lessor shall have the right to take any one or more of the following
actions:  (i) cancel or terminate each Lease or any of them and repossess the
Equipment subject to such Lease; (ii) proceed by appropriate court action or
actions at law or in equity to enforce performance by Lessee of the terms and
conditions of each Lease and/or recover damages for the breach thereof;
(iii) accelerate all of the amounts due under each Lease or any of them by
requiring Lessee to pay Lessor an amount equal to the sum of (A) all Rent and
any other amounts accrued to the date of such payment, plus (B) the Termination
Value; (iv) take any other action as provided for in the Lessee Security
Agreement or Guaranty and Pledge Agreement, (v) apply amounts on deposit from
Lessee against the obligations of Lessee to Lessor under each Lease (including
the obligation to pay the amount described in clause (iii) above); and/or
(vi) exercise any other right or remedy available at law or in equity, to the
extent permitted by this Agreement.

 

(c)                                  Upon payment in full to Lessor of the
amounts set forth in Section 19(b)(iii), from the Lessee and/or as a result of
the application of amounts on deposit from the Lessee, the Lease shall terminate
(except as set forth in Section 22) solely with respect to the Equipment (or any
item thereof) for which such payment is received by Lessor.

 

20.                               REPORTS. (a) Within sixty (60) days after the
end of each quarterly period during the Lease Term, Lessee shall deliver to
Lessor unaudited quarterly financial statements for Plug Power as of the end of
such quarterly period, prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”), it being understood that this

 

14

--------------------------------------------------------------------------------


 

Section 20(a) shall be deemed satisfied if such quarterly financial statements
are timely filed by Plug Power with the Securities and Exchange Commission in
compliance with applicable law.

 

(b)                                 Within one hundred twenty (120) days after
the end of each calendar year during the Lease Term, Lessee shall deliver to
Lessor unaudited annual financial statements for the Lessee and audited annual
financial statements for Plug Power, in each case as of the end of such calendar
year and prepared in accordance with GAAP; provided that this
Section 20(b) shall be deemed satisfied with respect to the financial statements
of Plug Power if such annual financial statements are timely filed by Plug Power
with the Securities and Exchange Commission in compliance with applicable law.

 

(c)                                  Promptly, but in any event within ten
(10) business days after receipt thereof, a copy of each periodic report
received by the Lessee during the Lease Term from each maintenance provider for
the Equipment and each periodic report or other notice sent to or received by
Walmart pursuant to any Walmart PPA.

 

(d)                                 Promptly upon, but no later than ten
(10) business days after, Lessor’s request from time to time, such data,
certificates, reports, statements, documents and further information regarding
the business, assets, liabilities, financial condition, or results of operations
of the Lessee or Plug Power as the Lessor may reasonably request.

 

21.                               FURTHER ASSURANCES.  Lessee agrees (a) at the
written request of Lessor, to execute and deliver to Lessor any Uniform
Commercial Code financing statements, fixture filings or other instruments
Lessor reasonably deems necessary for expedient filing, recording or perfecting
the interest and title of Lessor in this Agreement, any Lease and the Equipment,
(b) that a copy of this Agreement and any Lease may be filed in accordance with
clause (a), provided the economic terms not necessary for filing shall have been
deleted therefrom, (c) that all reasonable costs incurred in connection with any
actions taken in accordance with clause (a), including, without limitation,
costs for filing fees and taxes, shall be paid by Lessee, and (d) to promptly,
at Lessee’s expense, deliver such other reasonable documents and assurances, and
take such further action as Lessor may reasonably request in writing, in order
to effectively carry out the intent and purpose of this Agreement and each
Lease.

 

22.                               SURVIVAL.  Lessee’s covenants,
representations, warranties and indemnities contained in Sections 8, 10, 14, 17,
18, 19(b) and 26 hereof are made for the benefit of Lessor and shall survive,
remain in full force and effect and be enforceable after the expiration or
termination of this Agreement for any reason.  Each other provision set forth in
the Lease Documents that, by its terms, survives termination of this Agreement
shall also survive, remain in full force and effect and be enforceable after the
expiration or termination of this Agreement for any reason.

 

23.                               INSPECTION.  During the Lease Term and subject
to any applicable Walmart PPA, Lessor may, during normal business hours, on
reasonable prior written notice to Lessee, inspect the Equipment and the records
with respect to the operations and maintenance thereof, in Lessee’s custody or
to which Lessee has access.  Lessee may be present at such inspection.  Any

 

15

--------------------------------------------------------------------------------


 

such inspection will not unreasonably disturb or interfere with the normal
operation or maintenance of the Equipment or the conduct by Lessee of its
business and will be in accordance with Lessee’s health, safety and insurance
programs.  In no event shall Lessor have any duty or obligation to make any such
inspection and Lessor shall not incur any liability or obligation by reason of
not making any such inspection.

 

24.                               ACCEPTANCE OF EQUIPMENT: NON CANCELABLE. 
Lessee’s acceptance of the Equipment shall be conclusively and irrevocably
evidenced by Lessee signing the Certificate of Acceptance in the form attached
hereto and upon acceptance, each Lease shall be noncancelable for the Initial
Term thereof unless otherwise provided in such Lease.

 

25.                               ASSIGNMENT; STATUS OF LESSEE.  (a) Lessee
acknowledges and agrees that Lessor may, at any time, without prior notice to or
consent of Lessee, assign its rights and obligations under this Agreement in
whole or in part and/or mortgage, or pledge or sell the Equipment subject to
Lessee’s rights under this Agreement.  Such assignee or mortgagee may re-assign
this Agreement and/or mortgage without notice to Lessee.  To the extent so
assigned or transferred, any such assignee, buyer, transferee, grantee or
mortgagee shall have and be entitled to exercise any and all rights and powers
of, and shall perform all obligations of, Lessor under this Agreement. Lessor
hereby appoints Generate Capital, Inc. (for purposes of this Section 25,
“Generate”) as its agent hereunder, including, (i) Generate shall maintain its
administrative role under this Agreement with Lessee and shall act as an
intermediary between Lessee and Lessor  (ii) Lessee’s satisfaction of its
obligations under the Lease Documents to Generate shall satisfy such obligations
to all Lessors.

 

(b)                                 Without limiting the foregoing, Lessee
further acknowledges and agrees that upon not less than five (5) Business Days’
prior written notice of an assignment from Lessor, Lessee will pay all Rent and
any and all other amounts payable by Lessee under any Lease to such assignee or
mortgagee as set forth in such notice of assignment.  Lessee agrees to confirm
in writing receipt of any such notice of assignment as may be reasonably
requested by Lessor and such assignee or mortgagee.

 

(c)                                  Except as otherwise set forth in this
Agreement and any Lease and except for the lease or any other right to use the
Equipment granted under a Walmart PPA, Lessee shall not assign, sublet,
hypothecate, sell, transfer or part with possession of the Equipment or any
interest in this Agreement or any Lease, and any attempt to do so shall be null
and void and shall constitute a Default hereunder.

 

(d)                                 Lessee shall not allow a Blocked Person (as
defined below) or Blocked Persons to have a fifty percent (50%) or greater
ownership interest in or control of Lessee. “Blocked Person” means any person
or  entity that is now or at any time (i) on a list of Specially Designated
Nationals issued by the Office of Foreign Assets Control (“OFAC”) of the United
States Department of the Treasury or any sectoral sanctions identification list;
or (ii) whose property or interests in property are blocked by OFAC or who is
subject to sanctions imposed by law, including any executive order or any branch
or department of the United States government; or (c) otherwise designated by
the United States or any regulator having jurisdiction or

 

16

--------------------------------------------------------------------------------


 

regulatory oversight over Lessor, to be a person to whom Lessor is not permitted
to extend credit or with regard to whom a debtor relationship may result in
penalties against Lessor or limitations on a secured party’s ability to enforce
a transaction.

 

26.                               REPRESENTATIONS, WARRANTIES AND COVENANTS. 
(a) Lessee represents and warrants to Lessor that: (i) the execution and
delivery by Lessee of this Agreement, any Lease and any Certificate of
Acceptance are duly authorized on the part of Lessee and constitute valid
obligations binding upon, and enforceable against, Lessee; (ii) neither the
execution and delivery of this Agreement, any Lease or any Certificate of
Acceptance, nor the due performance thereof by Lessee, including the commitment
to pay (and payment of) Rent, will result in any breach of, or constitute a
default under, or violation of, Lessee’s constitutive documents or any material
agreement to which Lessee is a party or by which Lessee is bound that relates to
the subject matter hereof; (iii) Lessee is duly organized, validly existing and
in good standing in its state of formation and in any jurisdiction where the
Equipment is located; and (iv) no material approval, consent or withholding of
objection is required from any governmental authority or entity with respect to
the entering into, or performance of this Agreement, any Lease or any
Certificate of Acceptance by Lessee other than those approvals, consents, or
withholding of objections which have been obtained.

 

(b)                                 Lessee has provided to Lessor true and
correct copies of its constitutive documents, authorizing resolutions for the
transactions contemplated hereby, and a certificate of incumbency, each
certified by a duly appointed officer of Lessee.

 

(c)                                  Lessee shall not amend, modify, supplement,
assign, transfer or terminate any Walmart PPA or other Assigned Agreement, renew
(or request renewal of) the term of any Walmart PPA or other Assigned Agreement,
or enter into any agreement with respect to any Equipment after the date of the
applicable Lease without the prior written consent of Lessor (which consent
shall not be unreasonably withheld).

 

(d)                                 Lessee will use its commercially reasonable
efforts to enforce its rights under each Walmart PPA and each other Assigned
Agreement.

 

27.                               NOTICES.  Any notice required or given
hereunder shall be deemed properly given when provided in writing (a) three
(3) business days after mailed first class, overnight, or certified mail, return
receipt requested, postage prepaid, addressed to the designated recipient at its
address set forth below or such other address as such Party may advise by notice
given in accordance with this provision or (b) upon receipt by the Party to whom
addressed in writing by personal delivery, commercial courier service, fax or
other means which provides a permanent record of the delivery of such notice. 
Notices shall be delivered to the Parties at the following addresses:

 

If to Lessee:

 

Proton GCI SPV I LLC

 

17

--------------------------------------------------------------------------------


 

968 Albany Shaker Road
Latham, NY 12110
Attn: Paul Middleton
Telephone: (518) 738-0281
Facsimile: (518) 782-7884
Email:  Paul_Middleton@plugpower.com

 

With a copy to  Plug Power Inc.

 

968 Albany Shaker Road
Latham, NY 12110
Attn: Paul Middleton
Telephone: (518) 738-0281
Facsimile: (518) 782-7884
Email:  Paul_Middleton@plugpower.com

 

If to Lessor:

 

Generate Plug Power SLB  1, LLC
c/o Generate Capital, Inc.
555 De Haro Street
San Francisco, CA 94107
Attn:  Matan Friedman
Email:  matan@generatecapital.com

 

28.                               DOCUMENTATION.  Except for the payment of Rent
set forth in the applicable Leases, for which invoices are provided as an
accommodation to Lessee and not as a condition precedent to payment, Lessor
shall use its best efforts to provide Lessee with reasonable documentation,
including, statements, tax bills and/or invoices, evidencing payment obligations
or reimbursement due to Lessor pursuant to the terms of this Agreement.

 

29.                               ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW
COMPLIANCE.  Lessee represents and warrants to Lessor, as of the date of this
Agreement,  the date of each advance of proceeds pursuant to this Agreement, the
date of any renewal, extension or modification of this Agreement or any Lease,
and at all times until this Agreement and each Lease has been terminated and all
amounts thereunder have been indefeasibly paid in full, that: (a) no Covered
Entity (i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person; or
(iii) does business in or with, or derives any of its operating income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (b) the proceeds of any Lease will not be used to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any law,
regulation, order or directive enforced by any Compliance Authority; (c) the
funds used to repay any Lease are not derived

 

18

--------------------------------------------------------------------------------


 

from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism
Laws.  Lessee covenants and agrees that it shall immediately notify Lessor in
writing upon the occurrence of a Reportable Compliance Event.

 

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means Lessee, its affiliates and subsidiaries, all guarantors,
pledgors of collateral, all owners of the foregoing, and all brokers or other
agents of Lessee acting in any capacity in connection with this Agreement or any
Lease; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

30.                               USA PATRIOT ACT NOTICE.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each lessee that opens an account.  What this means:
when Lessee opens an account, Lessor will ask for the business name, business
address, taxpayer identifying number and other information that will allow
Lessor to identify Lessee, such as organizational documents. For some businesses
and organizations, Lessor may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

31.                               GOVERNING LAW.  This Agreement and each Lease
are entered into, under and shall be construed in accordance with, and governed
by, the laws of the State of New York, without giving effect to conflict of laws
principles.  Each Party consents to the exclusive jurisdiction of any state or
federal court in the State of New York over any action or proceeding brought in
connection with this Agreement.  LESSEE AND LESSOR EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH

 

19

--------------------------------------------------------------------------------


 

LESSOR AND/OR LESSEE MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO
THIS AGREEMENT.

 

32.                               FINANCE LEASE STATUS.  Lessee agrees that if
Article 2A-Leases of the Uniform Commercial Code of the State of New York (the
“Uniform Commercial Code” or “UCC”) applies to this Agreement and any Lease,
this Agreement and each such Lease shall be considered a “Finance Lease” as that
term is defined in Article 2A.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE BY
SECTIONS 508-522 OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE.

 

33.                               BUSINESS DAY.  For all purposes hereof, the
term “business day” means any day which is not a Saturday, Sunday or other day
on which banks are required to close for business in the State of New York.

 

34.                               CERTAIN REQUIREMENTS APPLICABLE TO THE WALMART
LEASES.  Without in any way limiting Lessee’s obligation under this Agreement
(including, without limitation, Section 7 hereof) and each Walmart Lease, Lessor
and Lessee acknowledge and confirm that each of the Walmart Leases is subject to
Lessee’s obligations under that certain Amended and Restated Power Purchase
Agreement, dated as of September 1, 2015, by and between Lessee (as assignee of
Plug Power)  and Wal-Mart Stores East, LP (“Walmart”), as amended by Amendment
No. 1 thereto, dated November 4, 2016 solely to the extent of each of the
Addendums identified on Schedule 1 to this Agreement, each being a separate
agreement (the “Walmart PPAs”).  Lessor agrees that if Lessor terminates any of
the Walmart Leases in connection with the exercise of its remedies under
Section 19(b), Lessor shall honor the Walmart PPA with respect to the Walmart
Equipment that is subject to such Walmart Lease and perform or caused to be
performed Lessee’s obligations under the Walmart PPA to the extent it relates to
the Walmart Equipment that is subject to such Walmart Lease either by itself or
by leasing such Walmart Equipment to a new lessee with qualifications at least
comparable to Lessee.  Lessor further agrees that any collateral assignment to
it of the Walmart PPA, to the extent related to the Walmart Equipment, shall be
subject to the provisions of the Walmart PPA relating to Lessor’s obligations to
Walmart.  Lessor acknowledges that if Lessor assumes the Walmart PPA with
respect any Walmart Equipment, Lessor shall have precisely the same rights and
obligations under the Walmart PPA as would Lessee.  The intent of this
Section 34 is to cause each of the Walmart Leases and the pledge of the Walmart
PPA to the extent related to any Walmart Equipment pursuant to the Security
Agreement Lessee to satisfy the requirements to qualify as a “Qualified
Sale/Leaseback Arrangement” as defined in Section 11(g) of the Walmart PPA and
this Section 34 shall be interpreted accordingly.

 

35.                               MISCELLANEOUS.  The captions of this Agreement
are for convenience only and shall not be read to define or limit the intent of
the provision that follows such captions.  This Agreement contains the entire
agreement and understanding between Lessor and Lessee relating to the subject
matter hereof.  Any variation or modification hereof and any waiver of any of
the provisions or conditions hereof shall not be valid unless in writing signed
by an authorized

 

20

--------------------------------------------------------------------------------


 

representative of the Parties hereto.  Any provision of this Agreement that is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Lessor’s failure at any time to require strict performance
by Lessee or any of the provisions hereof shall not waive or diminish Lessor’s
right thereafter to demand strict compliance therewith or with any other
provision.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

LESSOR:

 

 

 

GENERATE PLUG POWER SLB 1, LLC

 

 

 

By:

/s/ Matan Friedman

 

 

Name:

Matan Friedman

 

 

Title:

Manager

 

 

 

LESSEE:

 

 

 

PROTON GCI SPV I LLC

 

 

 

By:

/s/ Paul B. Middleton

 

 

Name:

Paul B. Middleton

 

 

Title:

Treasurer

 

 

(Copy)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RENTAL SCHEDULE NO. [        ]

 

This Rental Schedule dated and effective as of [      ], 2017 (this “Lease”)
incorporates by reference the terms and provisions of the Amended and Restated
Master Lease Agreement dated as of June 30, 2017 (the “Master Lease Agreement”)
by and between Generate Capital, Inc. (together with its successors and assigns,
“Lessor”) and Plug Power Inc. (“Lessee”).  This Lease shall be accompanied by a
Certificate of Acceptance in the form attached as Attachment #1.

 

All terms used within this document that are defined in the Master Lease
Agreement shall have the same meaning herein.

 

1.              Description of Equipment:

 

[  ] GenDrive Fuel Cells, as more fully described on Schedule A hereto, and
located at [                     ].

[  ] GenKey Hydrogen Fueling System, as more fully described on Schedule A
hereto, and located at [                     ].

 

Lease Terms:

 

Initial Term: [                         ]

Rental Commencement Date: [      ], 2017

Rent: As set forth on Attachment #2 attached hereto and incorporated herein

Prepayment: $[              ](1)

Lessor Account Information: All payments of Rent shall be made to the following
account of Lessor [              ](2)

 

 

The Initial Term of this Lease shall commence upon the Acceptance Date as
indicated on the Certificate of Acceptance (“Lease Commencement Date”) and,
unless earlier terminated pursuant to the terms of the Master Lease Agreement,
shall continue until expiration of the number of months specified above after
the Rental Commencement Date specified above.  Rent shall begin accruing on the
Rental Commencement Date and shall be due and payable, along with applicable
taxes, in advance each month during the Initial Term on the dates and in the
amounts specified for such date on Attachment #2.

 

Lessee shall pay Rent throughout the Initial Term on each Rent payment date
listed on Attachment #2 in the amount specified under the column heading “Cash
Rent Payment” for such Rent payment date. The Rent payable on each Rent payment
date shall be applied to satisfy the Lessee’s obligation with respect to the
cash Rent owed on each “Rental Date”, as further set forth on Attachment #2
hereto.

 

The total “Cash Rent Payment” due from Lessee for use of the Equipment during
the Initial Term shall accrue in advance from the Lease Commencement Date
throughout the

 

--------------------------------------------------------------------------------

(1)  To equal 20% of the Purchase Price for the Equipment

 

(2)  Account information to be inserted

 

1

--------------------------------------------------------------------------------


 

Initial Term and shall be allocated to each full or partial calendar year during
such Initial Term (each, an “Allocation Period”) in the amounts shown under the
column heading “Annual Allocation for Federal Income Tax Rent” (the “Allocated
Rent”) on Attachment #4 hereto. Within each Rental Period, such Allocated Rent
shall be allocated on a level daily basis.

 

The Lessor and the Lessee agree that the “Allocated Rent” shown on Attachment #4
is intended to constitute a specific allocation of fixed rent within the meaning
of Treasury Regulation §1.467-1(c)(2)(ii)(A) to each Rental Period and, thus,
does not represent any exchange of cash or a deduction against “Cash Rent
Payment.” The rent that the Lessor and Lessee will report for use of the
Equipment for income tax purposes is the Allocated Rent as shown in Attachment
#4.

 

If, from time to time, there is a difference in the cumulative “Cash Rent
Payments” and “Allocated Rents”, then the Lessor and the Lessee will treat the
difference for income tax purposes as a loan as described in Section 467 of the
Code. Lessor and Lessee agree that the “Interest” shown on Attachment #4 is
intended as adequate interest on fixed rent within the meaning of Treasury
Regulation §1.467-1(e)(2) and §1.467-2(b)(1)(ii), and the “Interest” shown on
Attachment #4 will be reported as interest expense of the Lessor and interest
income of the Lessee when the difference between the cumulative amounts is
‘negative’ (a “Prepaid Rent Balance”) and as interest income of the Lessor and
interest expense of the Lessee when the cumulative difference is ‘positive’(a
“Deferred Rent Balance”).

 

2.              Termination Values are as set out on Attachment #3 attached
hereto and incorporated herein.

 

3.              All purchase and end of term options awarded to Lessee in
respect of this Lease shall apply to all, but not less than all, Equipment
leased under this Lease.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Lease to be duly
executed on the date set forth below by their authorized representatives.

 

THIS LEASE CANNOT BE CANCELLED

 

LESSOR:

 

GENERATE CAPITAL, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

LESSEE:

 

PLUG POWER INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule A
TO EXHIBIT A

 

DESCRIPTION OF EQUIPMENT

 

Equipment

 

Site

 

Description

 

Model

 

Quantity

 

Serial
Numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Attachment #1
TO EXHIBIT A

 

CERTIFICATE OF ACCEPTANCE

to

 

Rental Schedule No.                              

Dated [      ], 2017

 

In compliance with the terms, conditions and provisions of the Amended and
Restated Master Lease Agreement dated as of June 30, 2017 (the “Lease”) between
the undersigned (“Lessee”) and Generate Capital, Inc. (together with its
successors and assigns, “Lessor”), Lessee hereby:

 

(a)                                 certifies and warrants that all Equipment
described in the above-referenced Rental Schedule (the “Equipment”) is
delivered, inspected and fully installed, and operational as of the Acceptance
Date as indicated below;

 

(b)                                 accepts all the Equipment for all purposes
under the Lease and all attendant documents as of the date above (the
“Acceptance Date”); and

 

(c)                                  restates and reaffirms, as of the
Acceptance Date, each of the representations, warranties and covenants
heretofore given to Lessor in the Lease.

 

Lessor is hereby authorized to insert serial numbers on the above-referenced
Rental Schedule.

 

 

LESSEE:

 

PLUG POWER INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Attachment #2
TO EXHIBIT A

 

Rents
for Rental Schedule No. [         ]

 

Rent shall be due and payable in accordance with the following schedule.(3) 
Rent is stated exclusive of all applicable sales and/or use taxes.  Lessee is
responsible for all sales and/or use taxes on the Rent.

 

--------------------------------------------------------------------------------

(3)  Rent payments will be due monthly in advance.

 

6

--------------------------------------------------------------------------------


 

Attachment #3
TO EXHIBIT A

 

Termination Value Schedule
Rental Schedule No. [           ]

 

7

--------------------------------------------------------------------------------


 

Attachment #4
TO EXHIBIT A

 

Allocated Rents For
Rental Schedule No.

 

Annual Allocation for Federal Income Tax

 

Allocation Period

 

Allocated Rent

 

Interest

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

8

--------------------------------------------------------------------------------